        Case 1:19-cr-00603-KPF Document 56 Filed 10/05/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


UNITED STATES OF AMERICA

                                                   19 Cr. 603-1 (KPF)
                   -v.-
                                                         ORDER
MUNIF AHMED,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      It is hereby ORDERED that the following trial schedule will be in effect as

to Defendant Munif Ahmed:

            •     Trial will commence on February 8, 2021, at 9:00 a.m.;

            •     The parties’ respective jury charge requests, proposed voir

                  dire questions, and any motions in limine will be due

                  January 11, 2021;

            •     Any opposition papers to motions in limine will be due

                  January 18, 2021; and

            •     The final pretrial conference will be scheduled for January

                  27, 2021, at 3:00 p.m. in Courtroom 618 of the Thurgood

                  Marshall Courthouse, 40 Foley Square, New York, New York.

      Moreover, based on the Government’s motion in its letter of October 2,

2020, it is ORDERED that time is excluded under the Speedy Trial Act between

October 5, 2020, and February 8, 2021. The Court finds that the ends of

justice served by excluding such time outweigh the interests of the public and
        Case 1:19-cr-00603-KPF Document 56 Filed 10/05/20 Page 2 of 2



Defendant in a speedy trial because it will allow Defendant to consider all of

his options and will allow the parties time to prepare adequately for trial.

      SO ORDERED.

Dated: October 5, 2020
       New York, New York

                                               KATHERINE POLK FAILLA
                                              United States District Judge




                                        2
